DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-14, 17, 18, 27, 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tseng et al. (US 2018/0054237 A1). 	Regarding claims 1, 18, 28, 30, Tseng et al. discloses a method for wireless communications at a first user equipment (See Fig 2 and Para 40 teaches of a remote UE 206 requesting a relay service through relay UE 204 to base station 202), comprising: transmitting, to a network entity, a request comprising a relay service code and an indication of a relay connection via a second user equipment, the relay connection comprising a first connection between the first user equipment and the second user equipment and a second connection between the second user equipment and the network entity, the first connection associated with the relay service code (Para 40-43 and 50-51 teaches of a relay service type in the and end-to-end QoS control configuration. Where the relay service type is of Layer-2 or Layer-3 relaying); receiving a configuration message in response to transmitting the request, the configuration message comprising a first configuration associated with a first interface of the first connection, a second configuration associated with a second interface of the first connection and a quality of service configuration based at least in part on the first configuration and the second configuration(Para 50-55 teaches of the network slice assigned by the base station for the relay service.); and communicating with the network entity via the relay connection based at least in part on the quality of service configuration that is based at least in part on the first configuration and the second configuration (Para 52-53 teaches of communicating based on the assigned network slice).
	  Regarding claims 12, 27, Tseng et al. discloses a method, further comprising: exchanging one or more second configuration messages with the second user equipment based at least in part on the quality of service configuration; determining one or more channel parameters associated with the first connection based at least in part on exchanging the one or more second configuration messages; and communicating with the second user equipment based at least in part on the determined channel parameters (See Fig 2 Item 276, 278 Para 73-76 teaches of the base station 202 providing a second configuration message based on the SL_measurement report. The second configuration contains the . 	Regarding claim 13, Tseng et al. discloses a method, wherein: the first interface comprises a PC5 interface (Para 34 sidelink connection.); and the second interface comprises a Uu interface (para 52)  	Regarding claim 14, Tseng et al. discloses a method, further comprising: refraining from establishing a unicast link with the second user equipment, wherein the relay connection is established based at least in part on refraining from establishing the unicast link. (See Fig 1 item 104 and links 114a , 114b, 114c). 	  Regarding claim 17, Tseng et al. discloses a method, wherein the configuration message comprises a Radio Resource Control (RRC) reconfiguration message. (Para 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0054237 A1) in view of Kim et al. (US 2022/0141898 A1).
 	Regarding claim 11, Tseng et al. discloses the claimed invention as set forth in claim 1 above. Tseng et al. does not disclose a method, further comprising: transmitting, to the network entity, a registration message comprising a second indication of a non access stratum connection; and establishing the non access stratum connection via the relay connection based at least in part on the registration message, wherein transmitting the request is based at least in part on establishing the non access stratum connection. However Kim et al. discloses a method, further comprising: transmitting, to the network entity, a registration message comprising a second indication of a non access stratum connection; and establishing the non access stratum connection via the relay connection based at least in part on the registration message, wherein transmitting the request is based at least in part on establishing the non access stratum connection (Para 262 teaches of establishing a Non Access stratum procedure to establishing a NAS connection with a relay). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the method of a establishing a non access stratum connection of Kim et al. with the system of Tseng et al. in order to provide a method for efficiently manage, establish, maintain communication links. 
 	Regarding claim 15, Tseng et al. discloses the claimed invention as set forth in claim 1 above. Tseng et al. does not disclose a method, further comprising: establishing a unicast link with the second user equipment, wherein the relay connection is established based at least in part on establishing the unicast link. However Kim et al. discloses a method, further comprising: establishing a unicast link with the second user equipment, wherein the relay connection is established based at least in part on establishing the unicast link. (Para 279 teaches of establishing a sidelink unicast link with the relay UE). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the method of a establishing a sidelink unicast link with the relay UE of Kim et al. with the system of Tseng et al. in order to provide a method for reliable communication with the end UE.  	Regarding claim 16, Tseng et al. discloses the claimed invention as set forth in claim 1 above. Tseng et al. does not disclose a method, wherein the request comprises a protocol data unit (PDU) session establishment request or a PDU session modification request. However Kim et al. discloses a method, wherein the request comprises a protocol data unit (PDU) session establishment request or a PDU session modification request (Para 260 teaches of PDU session establishment request message). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to use the method of using PDU session establishment request message of Kim et al. with the system of Tseng et al. in order to provide a system and a method for a relay UE to perform communication related to configuration update.	
Allowable Subject Matter
Claims 2-10, 19-26, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467